Citation Nr: 1228098	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 20 percent for chronic cervical strain.

3.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.

4.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to July 1961, from September 1961 to September 1964, and from December 1964 to August 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent, each, for posttraumatic arthritis of the left knee, chronic cervical strain (previously rated as chronic degenerative disc disease of the cervical spine with history of cervical radiculopathy of the right hand and fingers), and chronic lumbar strain (previously rated as grade I spondylolisthesis, L4-L5, history of mechanical low back pain).  The Veteran filed a notice of disagreement (NOD) in October 2007, and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2009.  The RO continued to deny higher ratings (as reflected in an August 2009 supplemental SOC (SSOC)).

In June 2009, the Veteran withdrew his request for a Board hearing before a Veterans Law Judge in Washington, DC.

Regarding characterization of the appeal, the Board notes (as explained in further detail, below), that in his April 2009 substantive appeal and later documents, the Veteran has asserted that he is unable to work due to his service-connected cervical and lumbar spine disabilities. As such, the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected cervical and lumbar spine disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


The Board's decision addressing the claim for a higher rating for a service-connected left knee disability is set forth below.  The claims for higher ratings for cervical spine and lumbar spine disabilities, as well as the matter of his entitlement to a TDIU due to these disabilities, are addressed in the remand following the order.  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the November 2006 claim for increase, the Veteran's posttraumatic arthritis of the left knee has been manifested by extension to at least 5 degrees and flexion to at least 90 degrees, with findings of pain and crepitus and x-ray evidence of postsurgical change and severe osteoarthritis; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

3.  The schedular criteria have been adequate to rate the Veteran's posttraumatic arthritis of the left knee at all times pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for posttraumatic arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a July 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for a left knee disability, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2007 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records and the report of an August 2007 VA joints examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Historically, by rating action issued in July 1987, the RO granted service connection and assigned a 10 percent rating for posttraumatic arthritis of the left knee, effective September 1, 1986; the rating was assigned under Diagnostic Code 5010.  In a December 2000 rating action, the RO increased the assigned rating for posttraumatic arthritis of the left knee to 20 percent, effective July 26, 2000.  The increase was assigned under Diagnostic Code 5010 based on x-ray evidence showing degenerative arthritis of the femoral tibial joint and severe degenerative arthritis of the retropatellar joint; the rating decision did not discuss occasional incapacitating exacerbations.  The Veteran filed the current claim for a higher rating in November 2006.

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260, and 5261).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Moreover, in the absence of limitation of motion, a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

During a VA primary care visit in October 2006-approximately one month before filing his claim for increase-the Veteran reported left knee (and lumbar spine) pain and requested a knee brace.  He admitted that he had increased his level of exercise and exertion and had used medications with the increased activity.  He denied paresthesias.  Objective examination findings included increased crepitance in both knees, greater on the left.  The plan included prosthetics (a knee brace).  

An October 2006 private orthopedic note reflects that the Veteran complained of neck and back pain.  Physical examination findings noted that the bilateral hips, knees, and ankles were nonirritable, and he had 5/5 strength, symmetric reflexes, palpable posterior tibial pulse, and warm and dry skin.

An April 2007 VA treatment note indicates that the Veteran reported an increase in knee pain with the inclement weather and some swelling in both knees, which was chronic but unchanged.  On examination, there was no edema (swelling) of the extremities.

In connection with the November 2006 claim for increase, the Veteran underwent a VA joints examination in August 2007, at which time he described daily pain and stiffness in his left knee and stated that his left knee sometimes gives way.  He reported that Glucosamine and Tylenol, which he takes daily, help his knee pain.  He indicated that he has a flare-up of his left knee daily and goes to a hot whirlpool to soak it for 30 minutes daily; he did not report additional limitation with flare-ups.  He stated that he was a retired custodian.  He reported that he did  not have a brace for his left knee, but that he wore an elastic support over his left knee with all activities and uses a cane because he believed that it helped him walk.  It was not clear to the examining physician whether a doctor had recommended any knee brace or use of a cane.  The Veteran expressed the belief that he could not lift more than ten pounds and described needing to stretch his left knee due to pain and stiffness after sitting for 30 to 40 minutes, during movies, and after driving more than 30 minutes.

On examination of the left knee, there was no swelling or deformity, gait was normal, and the knee was stable.  Left knee range of motion testing revealed flexion to 90 degrees with pain throughout flexion and extension to 5 degrees with crepitus and with pain throughout the last 20 degrees of extension.  Following repetitive flexion and extension, no additional limitation was seen or noted.  The examining physician noted that previous x-ray of the left knee revealed postsurgical change and severe osteoarthritis.

In his April 2009 substantive appeal, the Veteran stated that if he did any physical work, he was  not able to do anything for weeks.  He indicated that he was presently under treatment for his lower and upper back; he did not identify any current treatment for his left knee disability. 

Private orthopedic treatment records dated from October 2006 to April 2009 were received in June 2009.  Primarily, they pertain to neck, back, and right wrist pain.  Treatment notes dated in January and February 2009 indicated that the Veteran was an active racquetball player, but that he could not play racquetball when he tried due to recent wrist pain.  The records do not reference complaints of left knee pain or problems.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds the Veteran's posttraumatic arthritis of the left knee has not met the criteria for a rating higher than the 20 percent rating assigned a any point pertinent to the current claim for increase..

With regard to limitation of motion of the left knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's left knee disability has been manifested by extension to at least 5 degrees and flexion to at least 90 degrees with painful motion.  On VA examination in August 2007, there was no evidence of additional limitation after repetitive use.  Subsequent private orthopedic treatment records did not reflect complaints or treatment related to the left knee.  In summary, there is no lay or medical indication that his left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.

The Board emphasizes that, despite the Veteran's complaints of chronic pain and stiffness, the 20 percent rating assigned appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the August 2007 examination report reflects that the Veteran's range of motion has been affected by pain, but there is no evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  The Veteran was able to accomplish repetitive left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began. 

In addition, the Board reiterates that Diagnostic Code 5003 provides for a 20 percent rating in the absence of limitation of motion when X-ray evidence demonstrates involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  While the Veteran described left knee flare-ups on VA examination in August 2007, VA primary care and private orthopedic treatment records do not reflect any incapacitating exacerbations of the left knee.  Similarly, while the Veteran reported daily flare-ups, he did not report additional limitation with flare-ups beyond his reported daily pain and stiffness.  Further, the fact that the Veteran regularly sought orthopedic treatment but did not raise complaints about his left knee, along with his statements that he is an active racquetball player, diminishes the credibility of the contentions that the left knee disability has increased in severity or that he requires a cane to help him walk.

The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the current claim for increase, the Veteran's symptoms of pain and stiffness have been so disabling- to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 20 percent under any applicable diagnostic code predicated on limitation of motion.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the evidence of record shows that the Veteran has reported occasional giving way and using an elastic knee support and a cane, there have been no medical findings of left knee instability.  Hence, Diagnostic Code 5257 provides no basis for any higher or additional rating.  Also, absent medical findings of ankylosis, dislocated cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, evaluating the left knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the left knee disability has not been shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the Veteran's service-connected left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the April 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2011); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the left knee disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the left knee disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the left knee at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for posttraumatic arthritis of the left knee is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the matters remaining on appeal  is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran presently does not met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU.  In addition to left knee, cervical spine, and lumbar spine disabilities each rated as 20 percent disabling, service connection is also in effect for tinnitus (10 percent disabling), hypertension (10 percent disabling), and multiple other disabilities each rated as noncompensable.  His combined rating is 60 percent. 

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)). 

During the pendency of his appeal, the Veteran has asserted that his cervical and lumbar spine disabilities interfere with his ability to be employed; during an August 2007 VA joints examination, he reported that he is a retired custodian.  Specifically, in April 2009, he stated that without the current treatment for his lower and upper back, he would not be able to function, and he is physically unable to do any type of work.  Thus, he appears to raise the matter of entitlement to a TDIU in the context of his claim for higher ratings.  Given this, the claim for a TDIU is essentially a component of the claim for higher ratings for cervical and lumbar spine disabilities.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU-and completing the action pertinent to such claim-the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to cervical and lumbar spine disabilities, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Regarding the claims for higher cervical and lumbar spine disability ratings, the Board notes that in correspondence dated in May 2012, the Veteran's representative asserted that the Veteran's cervical and lumbar spine disabilities have worsened in severity and continue to deteriorate.  The most recent VA spine examination was conducted in August 2007, and the most recent treatment records associated with the claims file are dated in April 2009.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examination-with findings responsive to the applicable rating criteria-is needed to properly assess the severity of the Veteran's service-connected cervical and lumbar spine disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board points out that, during a March 2009 private electrodiagnostic report associated with the claims file reflects that the Veteran sought neurological evaluation for complaints of muscle spasms, pain, and tingling in both of his shoulders and upper back.  The interpretation was electrophysiological evidence of a right C6-C7 polyradiculopathy in the right upper extremity and no electrophysiological evidence of a peripheral neuropathy in the upper extremities bilaterally.  Separate or higher ratings may be warranted for additional neurological impairment associated with a cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Hence, the examiner should render appropriate findings as to the existence and severity of any separately-ratable neurological manifestations of cervical spine and/or lumbar spine disability.

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.

The Veteran has been treated for cervical and lumbar spine disabilities at the Montgomery VA Medical Center (VAMC), and records from that facility, dated from July 2006 to July 2007, are reflected in the paper claims file; no treatment records are reflected in the electronic record.  However, there remains the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the Montgomery VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, outstanding treatment records from the Alabama Orthopaedic Specialists dated from April 2009 to the present.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each increased rating claim should include consideration of whether any "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to cervical and lumbar spine disabilities.

2.  The RO should obtain from the Montgomery VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from July 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, all outstanding treatment records from Alabama Orthopaedic Specialists dated from April 2009  to the present. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by appropriate physicians, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

With respect to both the cervical spine and lumbar spine, the physician should identify all neurological impairment associated with each disability.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected cervical spine disability.  If so, the physician should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should also conduct range of motion testing of the cervical spine and lumbar spine (expressed in degrees).  For each disability, the physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has any ankylosis of the cervical or lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report,

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO the claims for higher ratings for cervical and lumbar spine disabilities, along with the claim for a TDIU due to these disabilities, in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim for higher rating should include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


